DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	A restriction requirement was mailed on 5 March 2019.  On 25 March 2019 Applicant elected Group I and claims 1-2, 4, 6 and 14-21 together with new claim 22 without traverse together with cancelling claims 3 and 7.  Claims 5 and 8-13 were withdrawn as being drawn to a non-elected invention.  Claims 1-2, 4, 6 and 14-22 as filed on 25 March 2019 were examined and rejected on 21 June 2019.  Applicant responded on 28 August 2019 cancelling claim 2 and adding claims 23-24.  Claims 1, 4, 6 and 14-24 were examined and rejected on 6 December 2019.  Applicant filed an RCE and responded on 6 March 2020 cancelling claim 24.  Claims 1, 4, 6 and 14-23 were examined in an Office action mailed on 24 September 2020 where some claims were allowed.  Applicant responded on 21 December 2020 cancelling claims 4 and 19 as well as adding claim 25.  
Claims 1, 6, 14-18, 20-23 and 25 are examined herein.  Claims 5 and 8-13 remain withdrawn as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes and Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”  The document referenced is the “SUBSTITUTE SPECIFICATION – CLEAN.”



Thank you for providing Dr. Shaner’s CV. 

Claim 23 is marked as being “currently amended” but it is not.

Withdrawal of Objections and Rejections
3.	The objection to claim 1 regarding SEQ ID NO:3 is withdrawn in view of Applicant’s amendments to the claim.
4.	The objection to claims 6 and 16 regarding their equivalent scope is withdrawn in view of Applicant’s amendments to the claims.
5.	The objection to claim 21 is withdrawn in view of Applicant’s amendments to the claim.
6.	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph regarding the position numbers for chromosome 1 is withdrawn in view of Applicant’s amendments to the claim.
7.	The rejection of claims 14 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph regarding the recitation of the limitations “RTA1” and/or “RTA2” is withdrawn in view of Applicant’s amendments to the claims.
8.	The rejections of claims 1, 15 and 22-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, both written description and enablement, is withdrawn in view of Applicant’s amendments to the claims.
9.	The rejection of claims 15 and 22 under 35 U.S.C. 102(a)(1) over Hinga et al. is withdrawn in view of Applicant’s amendments to the claims.

All objections and/or rejections of cancelled claims are rendered moot.  

Claim Objections
10.	Claims 14 and 15 are objected to because of the following informalities.

Claim 14 is objected to because, in line 5, it uses the word “progeny” – which in that context is plural – but pairs it with the singular form of the verb “exhibits.”  In general it is preferable to claim singular embodiments of an invention and hence it is suggested that “progeny” be amended to “a progeny.”  Making the subject of a claim a single plant avoids the question as to whether it would be infringed by a single plant if plural ‘progeny’ are claimed.

Claim 15 is objected to because it is unclear as to what seed is being referenced and potentially as to whether that seed contains both the G2096S ACCase enzyme and the region of chromosome 1 with the nucleotide sequences SIN ID NOs: 38-63.  (It is interpreted herein as including both.)  Claim 14 actually does not actually recite a produced seed – claim 14 produces a progeny plant.  Possibly, however, claim 15 reads on the seed that produces the selected progeny referenced in line 5 of claim 14, but possibly not.  
Clarification of the relationship of the plant of claim 15 with the method of claim 14 is requested.  Recitation of the G2096S ACCase enzyme and the region of chromosome 1 with the nucleotide sequences SIN ID NOs: 38-63 added to claim 15 would be helpful.

Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is rejected because it makes reference to a position number for chromosome 1 without any explicit definition provided for the numbers in the specification.  Claim 23 references nucleotide changes in reference to SEQ ID NOs, e.g., “A instead of G at position 36160202 (SEQ ID NO: 62).”  However, which nucleotide is being changed is indefinite.  SEQ ID NO:62 is 401 nucleotides long and approximately 101 of them are Ts.  Which residue is changed is indefinite based on the information available in the claim.  
Further, regarding the limitation, “position 36160202,” the MPEP allows for only a limited number of sources to provide material that is to be incorporated by reference. “"Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.”  MPEP § 608.01(p) (citing to 37 CFR 1.57 (d) (1)-(3)).
An online database is not one of the sources listed.  Therefore reference to an online database is improper if such reference constitutes matter that is essential to determine the scope of the claim.  Also, obviously, an online database is subject to change during the approximately twenty year life time of a patent.
In the case of claim 23, reference to an online database constitutes essential matter in determining the scope of the claim.  Therefore claim 23 is rejected under 35 USC 112(b).
Additionally, reference to a SEQ ID NO in parentheses raises a question as to whether the scope of the limitation preceding the SEQ ID NO in parentheses is identical to the SEQ ID NO itself.
Applicant’s Arguments & Response
Applicant traverses the rejection pointing to the claim amendments.  Response, p. 6.  
Claim 23, however, was not amended.

Conclusion
12.	Claims 1, 6, 14-18, 20-22 and 25 are allowed.  Claims 14-15 are objected to. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663